In an action to *628recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Franco, J.), dated June 30, 2003, which, upon a jury verdict in favor of the defendants and against them, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached the verdict on any fair interpretation of the evidence (see Mazzella v Capobianco, 27 AD3d 532 [2006]; Leha v Yonkers Gen. Hosp., 22 AD3d 809 [2005], lv denied 6 NY3d 706 [2006]; Nicastro v Park, 113 AD2d 129 [1985]). The jury reasonably could have concluded that any injuries sustained by the plaintiff Gregory E Gentile were caused entirely by preexisting conditions and prior accidents. Therefore, the verdict in favor of the defendants was not against the weight of the evidence.
The plaintiffs’ remaining contention is unpreserved for appellate review (see Calabrese v Cheung W. Chan, 244 AD2d 376 [1997]). Schmidt, J.P., Crane, Spolzino and Lifson, JJ., concur.